Citation Nr: 0519239	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for diabetes, claimed 
as due to Agent Orange exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1968, 
July 1976 to March 1978, and March 1978 to October 1979.  The 
first period of service included service in Korea.  The 
veteran did not serve in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke Virginia, which denied 
service connection for a heart disability, diabetes, and 
PTSD.  It is noted that service connection has long been 
granted for hypertension with right bundle branch block, with 
a 10 percent rating assigned.  The issue of service 
connection for a heart disability is viewed as other 
pathology separate from the hypertension which is not at 
issue and nothing herein should be construed as reflecting on 
that issue or disorder in any way.

The veteran testified at an April 2005 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
Although he had been represented by a service organization, 
the veteran asked in March 2005 that they be removed as his 
representative and he appeared at the hearing pro se.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part regarding this claim.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran does not currently have a 
heart disorder.

2.  The veteran did not serve in Korea during the only 
confirmed time period in which Agent Orange was used in that 
country, and there is no evidence he was otherwise exposed to 
Agent Orange.

3.  There is no evidence of diabetes or symptoms thereof 
during service, it is not shown that his diabetes was 
manifest within 1 year after service separation, and there is 
no evidence indicating that the veteran's diabetes is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a heart disorder that was 
incurred in or aggravated by service, nor is there a heart 
disorder that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

2.  Diabetes was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred as a chronic 
disease, nor may it be presumed as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 02-1077, slip op. at 7 (Vet. App. April 14, 
2005).  The Court in Pelegrini  also held that VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Pelegrini, 18 Vet. App. at 120-121.  See also 
Mayfield, slip op. at 7.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

As to the claim for service connection for diabetes, the RO 
met the timing notice requirements.  In response to the 
veteran's December 2001 claim, the RO sent a December 2002 
VCAA letter that listed diabetes as one of the claimed 
disabilities.  The RO did not adjudicate this claim until May 
2003 when it issued its rating decision that the veteran 
appealed to the Board.  Thus, in compliance with Pelegrini, 
the RO provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim for service 
connection for diabetes.

As to the claim for service connection for a heart 
disability, the RO failed to meet the timing-of-notice 
requirement.  The RO did not send a VCAA letter as to this 
claim before its May 2003 rating decision.  However, the RO 
remedied its timing-of-notice error "by affording [the 
veteran] a meaningful opportunity to participate effectively 
in the processing of [his] claim."  Mayfield, slip op. at 
32.  It did so by including the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 in its August 2003 SOC and 
December 2004 SSOCs, both of which listed a heart disability 
as one of the service-connection claims, having previously 
alerted the veteran to the existence of the VCAA and its 
application to service connection claims.  The veteran was 
thus provided a meaningful opportunity to participate 
effectively in the processing of his claim, an opportunity 
that he and his representative availed themselves of by 
submitting additional evidence and testifying at a Travel 
Board hearing.  The Board therefore finds the timing-of-
notice error nonprejudicial.

In addition, the RO's December 2002 VCAA letter explained 
what the evidence had to show in order to establish service 
connection, and the RO's duty to assist the veteran in 
obtaining information in support of his claim.  The RO also 
indicated that additional evidence was still needed to 
support his claims, and to send information describing 
additional evidence or the evidence itself to the RO 
promptly.  As noted, the RO included in its August 2003 SOC 
and December 2004 SSOC the text of 38 C.F.R. § 3.159.  The RO 
thus satisfied the VCAA content notice requirements.

Moreover, the RO's failure to include the heart disability as 
one of the claimed disabilities in its December 2002 VCAA 
letter was harmless, because the veteran did not indicate 
with any degree of specificity at his Travel Board hearing or 
elsewhere how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15.  Indeed, the RO obtained all identified private and VA 
treatment records, as well the veteran's Social Security 
Administration (SSA) disability records, and there is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  Consequently, any VCAA notice error was 
nonprejudicial, and the RO has complied with the VCAA's duty 
to assist provisions and implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Entitlement to Service Connection for a Heart Disability

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

During service, the veteran complained of pain in the area of 
his heart, and indicated he had been coughing for a few days.  
On examination, his heart had a regular rhythm and no murmur.  
There was wheezing, and the impression was bronchitis.  A 
chest X-ray was negative.

At a May 1981 VA examination, the veteran's heart was not 
enlarged to percussion, the point of maximal impact was the 
fifth interdostal space midclavicular line, there was a 
regular sinus rhythm, and no murmur.  In the diagnosis, a 
heart conduction defect (asymptomatic) was noted, and the ECG 
noted a right bundle branch block.  Chest X-rays showed the 
heart not enlarged in its transverse diameter.  The findings 
included hypertension and rule out pathology.  At a follow-up 
March 1982 VA cardiovascular evaluation, the chest was clear 
to auscultation and percussion, the rhythm was regular, and 
peripheral pulses were adequate, without pitting edema.  A 
stress test showed no perfusion defects in the left 
ventricle, and an increased cavity of the right ventricle.  
During the test, the veteran complained of general fatigue, 
shortness of breath, and retro-sternal pressure on the 
breastbone.  The impression was of abnormal stress test.  An 
echocardiography report showed the mitral valve leaflets to 
be normal, with no evidence of thickening, stenosis, 
prolapse, or fluttering.  The aortic root, right atrium, and 
left atrium were normal.  The tricuspid valve leaflets 
appeared thin and pliable and motion appeared normal.  The 
right ventricle appeared dilated.  There was no evidence of 
right to left intracardiac shunting.  The left ventricular 
walls were normal in thickness, and wall motion appeared 
normal in all segments that were visualized.  The examination 
report diagnosis was the diagnosis was hypertension, under 
control, with good cardiac function, and complete right 
bundle block-EKG.

In September 1981, Dr. "S.R." noted that the veteran's 
cardiac rhythm was normal, with no murmur and there was no 
peripheral edema.

In June 1995, the veteran was admitted to a private hospital 
for chest pain.  On examination, the heart had a regular rate 
and rhythm, there was no jugular venous distention, murmur, 
rub, peripheral edema, or hepato-jugular reflex.  The veteran 
experienced no further chest pain during his hospital 
admission.  His EKGs showed a normal sinus rhythm with right 
bundle branch block.  The discharge diagnosis included chest 
pain, rule out myocardial infarction, right bundle branch 
block, generalized fatigue, hypertension, and hyperlipidemia.  
A chest X-ray showed the heart normal and the impression was 
normal chest.

A January 2001 decision by an SSA administrative law judge 
found that the only medically determinable severe impairments 
the veteran had were status post lumbar laminectomy, 
degenerative disc disease, and status post right carpal 
tunnel syndrome.  The veteran was found disabled as a result 
of these disorders.

September 2000, October 2000, April 2001, July 2001, October 
2001, December 2001, and March 2002 private treatment records 
of Dr. "K.H." indicate that the veteran's heart had a 
regular rhythm and rate.  In the assessment and plan section 
of the June 2002 treatment notes, coronary artery disease 
(CAD) was listed.  In this regard, Dr. "K.H." wrote that 
the veteran had abnormal findings on EKG that were consistent 
with heart disease, for which the veteran had risk factors 
such as hyperlipidemia, smoking, hypertension, and borderline 
hyperglycemia.  He noted that the veteran was referred to VA 
cardiology for follow-up work.  He also noted that the 
veteran did not complain of chest pain, but admitted 
occasional heartburn that tended to recur when he was very 
active.

A July 2002 VA cardiology consult noted "episodes of chest 
pain which sound atypical in nature."  The veteran described 
a dull aching sensation in the epigastric region usually 
occurring when he was under stress.  There was no increase in 
the pain on exertion.  The veteran denied associated 
autonomic symptoms, such as shortness of breath or 
palpitations.  The episodes did not occur with physical 
activity.  The veteran also denied any episodes of congestive 
heart failure.  The veteran's prior abnormal EKG, i.e., the 
right bundle branch block, was noted.  The assessment of the 
abnormal EKG was that the veteran had episodes of atypical 
chest pain, and "I doubt this is secondary to coronary 
artery disease."  The physician recommended a nuclear stress 
test to rule out CAD.  He also wrote: "The [EKG] findings 
per se are not suggestive of any ischemia.  On examination he 
does not have any evidence of atrial septal defect which may 
be associated with right bundle branch block."  He 
concluded, "The right bundle branch block may just be a 
nonspecific finding and may not reflect any organic heart 
disease or conduction system disease."

The veteran underwent the recommended stress test in August 
2002.  The report indicated that the rest EKG showed right 
bundle branch block and was negative for ischemia.  The 
images showed a normal myocardial perfusion pattern, and the 
impression was "normal technetium spect myocardial perfusion 
study."

The September 2002 private treatment records of Dr. "K.H." 
noted the VA cardiology follow-up and wrote: "The technician 
study done was completely normal per the report with the 
exception of a right BBB shown on ECG.  There was no sign of 
any ischemia or infarction."  CAD was not discussed in the 
remaining private treatment notes dated December 2002 through 
June 2003, although it was listed in the March 2003 notes.  
The heart rate and rhythm were noted to be normal in all of 
these treatment notes.

A June 2003 letter from "D.D.", a physician's assistant, 
indicated that the veteran was being "followed in our office 
for coronary artery disease, hyperlipidemia and [diabetes]."

The veteran was treated after a syncopal episode in August 
2003, at which time his ECG again showed a right bundle 
branch block.  At an October 2003 VA examination in 
connection with his claim for an increased rating for 
hypertension, the veteran's heart was normal on examination 
and a chest X-ray was normal.

The veteran testified at the Travel Board hearing that he 
suffered "what everybody termed" a light heart attack 
(Hearing transcript, p. 11).

Based on the above, service connection must be denied because 
the preponderance of the competent medical evidence of record 
reflects that the veteran does not have a heart disability as 
that term is defined under VA law.  The veteran experienced 
chest pain in service and intermittently thereafter, but, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. 
Cir. 2001) (declining to reach the question whether Sanchez-
Benitez's pain was statutorily compensable, and dismissing in 
part and vacating in part Sanchez-Benitez v. West on other 
grounds).

In addition, the evidence reflects that the veteran's pain 
did not result from a diagnosed or identifiable underlying 
malady or condition.  The veteran underwent numerous 
examinations and tests on his heart and heart function, 
mostly in relation to his service-connected hypertension.  
Physical examinations all reflected that the veteran's heart 
was normal, with no irregular rhythm, murmur, or other 
abnormalities.  When the chest pain was noted, it was termed 
"atypical," indicating that it was not the result of an 
identifiable condition.  Every chest X-ray taken in and since 
service has been normal.

While the EKGs and stress tests were also mostly normal, 
there was a single notation of right ventricle increased 
cavity and dilation in May 1981 and multiple findings of 
right bundle branch block (already associated with the 
hypertension).  However, these abnormalities did not reflect 
the existence of a disability, as evidenced by the repeated 
normal examination findings and the absence of a diagnosis of 
any heart disability.  Significantly, the July 2002 
cardiologist, after a thorough examination and a review of 
prior medical records, indicated that there were no ischemia 
or atrial septal defect, indicating that the right bundle 
branch block could be a nonspecific finding that did not 
reflect organic heart disease or conduction system disease.  
The stress test to rule out coronary artery disease a month 
later confirmed this opinion, as it was normal.  As to the 
mentions and discussions of CAD in Dr. "K.H."'s private 
treatment records, although this disability was listed in the 
assessment and plan section of the June 2002 treatment notes, 
and Dr. "K.H" noted that the abnormal EKG findings were 
consistent with heart disease, the subsequent treatment notes 
reflect that Dr. "K.H." concluded that the veteran did not 
in fact have this disability, based on his interpretation of 
the July and August 2002 VA cardiology tests.  In this 
context, the statement in the June 2003 letter from 
physician's assistant "D.D." that the veteran was being 
"followed" for CAD must be read to mean that the 
possibility of this disability had been considered, and not 
that it had been determined that the veteran actually had 
CAD.  

The Board notes that D.D. did not explain his statement that 
the veteran was being "followed in our office for coronary 
artery disease," or cite or attach any clinical evidence 
showing the existence of coronary artery disease.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  In 
addition, the veteran's claim that he was diagnosed with a 
"light heart attack" is not supported by any clinical 
evidence, and the veteran is not competent to make such a 
diagnosis himself, as such a diagnosis requires medical 
expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board also notes that there is no evidence that the 
minor, isolated right ventricle abnormalities, constitute a 
heart disability or caused any impairment of earning 
capacity, as opposed to the veteran's back disorders and 
right hand carpal tunnel syndrome that were found to be 
disabling.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(based on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself").

In sum, the preponderance of the competent probative medical 
evidence of record reflects that the veteran does not have a 
current heart disability as that term is defined under VA 
law.  The benefit-of-the-doubt doctrine is therefore not for 
application, and the veteran's claim for service connection 
for a heart disability must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).  Finally, there is no 
presumptive service connection for consideration where there 
is no heart disability shown.


Entitlement to Service Connection for Diabetes

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2004).  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

In addition, certain conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Diabetes is both a chronic 
disease under 38 C.F.R. § 3.309(a) and a disease associated 
with exposure to certain herbicide agents under 38 C.F.R. 
§ 3.309(e).  A chronic disease is presumed to have been 
incurred in service if it becomes manifest to a compensable 
degree within 1 year from the date of separation from 
service.  38 C.F.R. § 3.307(a)(3).  A disease associated with 
an herbicide agent is presumed to have been incurred in 
service if the veteran was exposed to an herbicide agent 
during service and it manifests to a compensable degree at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  
Veterans who served in Vietnam are presumed to have been 
exposed to an herbicide agent, 38 C.F.R. § 3.307(a)(6)(iii), 
but this veteran did not serve in Vietnam, as indicated in 
his DD Form 214s, as well as the response to a request for 
information from the National Personnel Records Center (NPRC) 
received in April 2003.

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the July 2002 cardiology consult report, the cardiologist 
noted the veteran's elevated triglyceride levels, and wrote 
that the veteran's problem was "hypertryglyceridemia which 
may be secondary to obesity and borderline diabetes."  
Private treatment notes of June 2003 diagnose the veteran 
with diabetes.  The evidence thus reflects that the veteran 
currently has diabetes.

However, the veteran's diabetes cannot be presumed to have 
been incurred in service as a chronic disease because it did 
not manifest within a year after service separation.  Indeed, 
the veteran himself stated at the Travel Board hearing that 
the diabetes began in 1995 or 1996, and stated to the October 
2003 VA examiner that he discovered he had diabetes in 2002.  
The July 2002 cardiac consult report appears to be the 
earliest diagnosis of diabetes.  Thus, the veteran is not 
entitled to service connection for his diabetes under 
38 C.F.R. §§ 3.307(a)(3) and 3.309(a) as a chronic disease.

Nor can the veteran's diabetes be presumed to have been 
incurred in service as a result of exposure to an herbicide 
agent.  Although he did not serve in Vietnam, the veteran did 
serve in Korea from October 1966 to March 1968.  
Significantly, as indicated in the December 2004 SSOC, the 
Department of Defense has recently indicated that Agent 
Orange was used from April 1968 to July 1969 along the 
demilitarized zone between North and South Korea.  See 
Veteran Service Center Manager Call, Policy Staff Items 
(March 2003); Letter with attached Fact Sheet from Daniel L. 
Cooper, Office of Under Secretary of Veterans Affairs for 
Benefits to Honorable Lane Evans, Ranking Democratic Member, 
U.S. House of Representatives Committee on Veterans Affairs 
(November 2, 2004); Letter from William Winkenwerder, Jr., 
Office of Assistant Secretary of Defense to Susan H. Mather, 
Chief Officer for Public Health and Environmental Hazards 
(Jan. 6, 2003).  However, since the veteran left Korea in 
March 1968, shortly before separation from service and about 
a month prior to the first confirmed use of Agent Orange in 
that country, he is not entitled to consideration for 
presumptive service connection based on exposure to an 
herbicide agent.  Nor is there any indication that the 
veteran was otherwise exposed to Agent Orange.

Even though the veteran specifically claimed that his 
diabetes resulted from his exposure to Agent Orange, the 
Board will also consider whether his diabetes is service-
connected under the general, direct incurrence principles 
discussed above.   See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000) (Under pre-VCAA well-grounded rules, where 
veteran has properly made out a well-grounded claim for a 
current disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the veteran); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).

However, the veteran is not entitled to service connection on 
this basis.  There is no evidence of diabetes or any symptoms 
thereof in the SMRs.  Moreover, the veteran himself indicated 
that the earliest he experienced symptoms of diabetes was 
1995, more than 15 years after his final discharge from 
service, and this disability was not diagnosed until more 
than twenty years after service.  Thus, there was no chronic 
disease in service or continuity of symptomatology since 
discharge, and the evidence does not otherwise reflect that 
the veteran's diabetes is related to service.

In sum, the veteran is not eligible for presumptive service 
connection for his diabetes because the preponderance of the 
evidence indicates that it did not manifest within a year 
after separation from service and he was not in Korea during 
the time period that the use of Agent Orange in that country 
has been confirmed; there is no evidence that he was 
otherwise exposed to Agent Orange and the preponderance of 
the evidence also reflects that the diabetes is not otherwise 
related to service.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes on a presumptive and direct incurrence basis, 
the benefit-of-the-doubt doctrine does not apply, and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for a heart disorder is 
denied.

The claim for service connection for diabetes, claimed as due 
to Agent Orange exposure, is denied.
REMAND

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2004) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressors are combat-related, 
see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Zarycki, 6 Vet. 
App. at 98.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
Id.

The veteran has been diagnosed with PTSD.  Although the 
veteran indicated in his November 2002 responses to the PTSD 
questionnaire that he witnessed the killing of guards, he 
clarified at the Travel Board hearing that he came upon a 
dead soldier, killed as the result of a North Korean attack, 
after the incident occurred (Hearing transcript, p. 7).  
Thus, this claimed stressor, the only specific one alleged by 
the veteran, must be corroborated, if possible, in order to 
establish service connection for PTSD.  VCAA implementing 
regulation 38 C.F.R. § 3.159(c)(2)(i) (2004) states: "In the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records."  

The VA adjudication manual instructs VA in developing claims 
for service connection for PTSD to request specific details 
of the claimed in-service stressors, including dates, places, 
and units of assignments.  See VA Adjudication Manual, M-21, 
Part III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004).  
Moreover, the Manual states that requests to the U.S. Armed 
Services Center for Unit Records (CURR) must include, among 
other things, a two-month specific date range during which 
the claimed stressors occurred.  See M-21, Part III, chapter 
5, § 5.14 (c)(3).  In his PTSD questionnaire responses, the 
veteran indicated that the claimed stressor occurred between 
October and December 1967, and he clarified at the Travel 
Board hearing that it was between the end of November and the 
beginning of December (Hearing transcript, p. 8).  As the 
veteran's stated unit of assignment, "C" Company of the 
728th Military Police Battalion, has been confirmed by his 
service personnel records, it appears that the RO now has 
sufficient information to request records from CURR to 
determine if an incident such as the one that the veteran 
described occurred during the time period indicated.  The 
veteran also noted United Nations involvement in the command 
of his unit (hearing transcript, at 5, 33), and the RO should 
consider this, to the extent pertinent, as well.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Take all steps necessary to procure 
the veteran's Army unit records, and any 
other records the RO determines may be 
relevant to the claimed November-December 
1967 stressor, including requesting 
records from CURR and, if deemed 
appropriate and possible, the relevant 
office of the United Nations if it is 
indicated that additional, separate 
records were kept.  If it is determined 
that any UN involvement would be 
reflected in the CURR records, or in the 
service personnel and unit records, then 
additional search/contact with the UN may 
not be indicated.

2.  Thereafter, readjudicate the 
veteran's claim for service connection 
for PTSD under all appropriate statutory 
and regulatory provisions and legal 
theories.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


